Exhibit 10.1

 

AMENDMENT # 6 TO
AGREEMENT AMONG THE ATTORNEY GENERAL OF THE STATE OF
NEW YORK, THE SUPERINTENDENT OF INSURANCE OF THE STATE OF
NEW YORK, THE ATTORNEY GENERAL OF THE STATE OF
CONNECTICUT, THE ILLINOIS ATTORNEY GENERAL, THE DIRECTOR OF
THE DIVISION OF INSURANCE, ILLINOIS DEPARTMENT OF FINANCIAL
AND PROFESSIONAL REGULATION, AND AON CORPORATION AND ITS
SUBSIDIARIES AND AFFILIATES (COLLECTIVELY “Aon”) DATED MARCH
4, 2005 (hereinafter, the “Settlement Agreement”)

 

WHEREAS, the parties recognize that Aon from time to time has competitive
interests in acquiring brokerage companies; and

 

WHEREAS, the parties recognize that most of these brokerage companies continue
to accept forms of Compensation prohibited by the Settlement Agreement; and

 

WHEREAS, the parties have agreed that permitting Aon to make such acquisitions
will enable Aon to transition the regional and local brokerage companies from
their current Compensation practices to the transparent, clear, and
conflict-free Compensation practices agreed in this Settlement Agreement is in
the best interests of insurance consumers; and

 

WHEREAS, the parties have agreed to amend the Settlement Agreement to permit Aon
to phase-out prohibited Compensation from acquired entities over an orderly and
efficient period, consistent with the terms and conditions of this Amendment;

 

NOW, THEREFORE, the parties hereby agree that the Settlement Agreement shall be
clarified and amended as follows:

 

1.                                       Paragraph 8 of the Settlement Agreement
is hereby amended, such that the first and second sentences shall be amended to
read as follows:

 

“Subject to Paragraph 10.2, in connection with its insurance brokerage, agency,
producing, consulting and other services in placing, renewing, consulting on or
servicing any insurance policy, Aon shall accept only: a specific fee to be paid
by the client; a specific percentage commission on premium to be paid by the
insurer set at the time of purchase, renewal, placement or servicing of the
insurance policy; a specific fee for service(s) to be paid by the insurer set at
the time of purchase, renewal, placement or servicing of the insurance policy;
or a combination of fee and commission. Aon shall accept no such commissions or
fees unless, before the binding of any such policy, or provision of any such
service: (a) Aon in plain, unambiguous written language fully discloses such
commissions or fees in either dollars or percentage amounts, and the specific
nature of each service for which fees are to be received; and (b) the U.S.
client consents in writing.”

 

1

--------------------------------------------------------------------------------


 

2.                                       Paragraph 10 shall be renumbered 10.1.

 

3.                                       A new Paragraph 10.2 shall be inserted
into the Settlement Agreement reading:

 

“Notwithstanding the preceding paragraph, in the event Aon acquires a
controlling share in an insurance brokerage firm, partnership or company
(“acquired company”) that currently is not prohibited from accepting Contingent
Compensation, Aon shall not be in violation of this Settlement Agreement if Aon
(a) transitions the acquired company so that the acquired company no longer
accepts Contingent Compensation on business placed on behalf of existing clients
no later than three years after the effective date of the acquisition;
(b) prohibits the acquired company from accepting Contingent Compensation on
(i) any business placed on behalf of existing clients for which the acquired
company was not receiving Contingent Compensation on the effective date of the
acquisition, and (ii) all business placed on behalf of any new clients produced
on and after the effective date of the acquisition; (c) clearly identifies to
the acquired company’s existing clients the form and basis of Compensation
accepted by the acquired company during the transition period, and gets consent
from the U.S. client to keep all Compensation at the first renewal of each
policy consistent with the procedures outlined in Paragraph 15; (d) makes the
acquired company subject to all of the other Business Reforms agreed in the
Settlement Agreement within 180 days of the acquisition, or at the later renewal
of each policy if compliance cannot be completed with regard to that policy
within the 180 day period; and (e) informs the Illinois Division of Insurance
and the New York State Insurance Department of the status of the implementation
of Business Reforms every 90 days after the acquisition until all existing
clients have renewed or implementation is completed, whichever is sooner. For
purposes of this paragraph, “existing client” is an insurance client of the
acquired company for which an insurance policy or product produced by the
acquired company is in effect on the effective date of the acquisition; “new
client” is any client of the acquired company other than an existing client. It
is the intention of the parties that the purpose of this Paragraph is to bring
any company acquired by Aon into compliance with the Compensation practices
agreed to in this Settlement Agreement in as orderly fashion as possible;
nothing in this Paragraph shall be used or be construed to otherwise circumvent
the requirements of this Settlement Agreement.”

 

4.                                       A new Paragraph 10.3 shall be inserted
into the Settlement Agreement reading:

 

“If Aon acquires a company, and elects to continue to accept Contingent
Compensation during the transition period in accordance with Paragraph 10.2.
above, then Aon shall modify its website and all other public pronouncements
regarding the Compensation it receives from insurers to clearly disclose
(a) that it accepts Contingent Compensation with respect to policies of existing
clients of acquired companies during a three-year transition period after the
acquisition; and (b) the names and locations, including branch offices, of those
acquired companies, together with the respective dates that the transition
periods end.

 

2

--------------------------------------------------------------------------------


 

5.                                       Paragraph 15 of the Settlement
Agreement is hereby amended by adding the following sentence to the end of the
Paragraph:

 

“To the extent any Contingent Compensation received during the period permitted
by Paragraph 10.2 cannot be defined with certainty prior to binding, Aon will
describe the methods of determining and the best estimated amount of such
compensation in as reasonable detail as possible and will comply with the
remaining requirements of this Paragraph.”

 

6.                                  Other than as amended above, the Settlement
Agreement shall remain in full force and effect.

 

7.                                  All references in the Settlement Agreement
shall be deemed to include this Amendment.

 

8.                                  This Amendment may be executed in
counterparts.

 

3

--------------------------------------------------------------------------------


 

WHEREFORE, the following signatures are affixed hereto on this 3rd day of June,
2008.

 

 

Honorable Andrew Cuomo

 

New York State Insurance Department

 

 

/s/ Andrew Cuomo

 

By:

/s/ Robert H. Easton

Attorney General

 

Robert H. Easton

State of New York

 

Deputy Superintendent & General Counsel

120 Broadway, 25th Floor

 

25 Beaver Street

New York, NY 10271

 

New York, NY 10004

 

 

Honorable Richard Blumenthal

 

People of the State of Illinois

 

 

/s/ Richard Blumenthal

/s/ Lisa Madigan

Attorney General of the

 

by:

Lisa Madigan

State of Connecticut
55 Elm Street

 

Attorney General of the
State of Illinois

Hartford, CT 06171-0120

 

 

 

 

Department of Financial and Professional

Regulation of the State of Illinois

Dean Martinez, Secretary

 

Division of Insurance

Aon Corporation

 

 

/s/ Michael T. McRaith

 

/s/ D. Cameron Findlay

by:

Michael T. McRaith

by:

D. Cameron Findlay

 

Secretary

 

Executive Vice President and

 

 

General Counsel

 

4

--------------------------------------------------------------------------------